Citation Nr: 1531976	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities of the right knee and right ankle.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, granted service connection for degenerative joint disease of the right knee evaluated as 10 percent disabling effective November 24, 2008.  Correspondence submitted by the Veteran in January 2010 has been accepted by the Board as a notice of disagreement with the initial rating, and is the only issue of the June 2009 rating decision that has been perfected on appeal.  

These matters also come to the Board on appeal from an August 2009 rating decision that denied service connection for a bilateral hearing loss disability, for tinnitus, and for a left knee disability.  The Veteran timely appealed.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of entitlement to a higher initial disability rating for degenerative joint disease of the right knee and entitlement to service connection for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss of either ear of such severity so as to be recognized as a disability for VA purposes.

2.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service.


CONCLUSIONS OF LAW

1.  A hearing loss disability of either ear was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a December 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss and tinnitus (as diseases of the nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2014).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that a bilateral hearing loss disability had its onset during active service.  

Service treatment records at the time of the Veteran's enlistment examination in February 1982 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
0
5
0
5

Records show that the Veteran underwent audiometric testing in November 1985, for purposes of establishing a reference following exposure in noise duties.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
5
0
5
10
20

Records show that the Veteran underwent annual audiometric testing in March 1996.  Pure tone thresholds, in decibels, for each ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
10
LEFT
0
0
0
10
20

Audiometric testing in November 1996, at the time of the Veteran's retirement from active service, revealed normal hearing, bilaterally.  The Veteran reported no trouble hearing at that time.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
0
0
10
10

Records show that the Veteran underwent annual audiometric testing post-service in March 1997.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
0
0
10
10

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

During a VA audiology consult in November 2008, the Veteran reported serving 15 years of active duty, with combat duty during the first Gulf War.  He reported significant exposure to rifle fire, machine guns, M190 howitzers, and M1 tank guns.  He also reported exposure to shoulder-fired missiles during active service.  Following active service, the Veteran reported minimal occupational noise exposure, with some short-term noise exposure to generators and blowers.
The November 2008 audiologist diagnosed bilateral high frequency sensorineural hearing loss.  Speech audiometry at the time revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Pure tone thresholds, in decibels, for each ear on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
15
25
20
30
20

The Veteran underwent a VA examination in July 2009.  He reported noise exposure to machine guns and shoulder missiles in active service.  Pure tone audiometry revealed a normal to mild degree sensorineural hearing loss bilaterally.  Tympanograms were within normal limits.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
25
LEFT
20
30
20
25
25

The July 2009 VA examiner noted that the examination findings were consistent with those in November 2008; and opined that the Veteran very likely was exposed to high risk noise in his military occupation, but that given the results on audiological testing, it is less likely as not that active service resulted in or caused hearing loss.

While the November 2008 audiologist had diagnosed a "high frequency" hearing loss, here, there is no competent evidence that establishes that the Veteran has, or ever has had, hearing loss of either ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge, as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to claim that he has a hearing loss for VA compensation purposes as this requires clinical testing, and an interpretation of the results by a trained professional.  As detailed on VA audiometric examinations, hearing is within normal limits for VA compensation purposes; this clinical evidence is more probative than the Veteran's sense that he has some hearing difficulty since service.  The Board does not doubt that the Veteran has experienced the sensation of hearing less than he used to; however, the audiological evaluations have consistently yielded results establishing that he does not have hearing loss to such a severity as to be recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

A clear preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability of either ear.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

Tinnitus 

As noted above, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Board finds that the evidence is in favor of finding that the Veteran's tinnitus was incurred in service.  The Board acknowledges the July 2009 VA opinion, in which the examining audiologist opined that the Veteran's tinnitus was less likely as not caused by or a result of military-related acoustic trauma, because there were no complaints of tinnitus noted in service treatment records, even though acknowledging that the Veteran's military occupation very likely exposed him to high risk noise.  The audiologist also reasoned that the Veteran's post-service occupation may have contributed to his reported current tinnitus, but etiology was unknown.  The Board finds this opinion to be less persuasive than the Veteran's lay statements.  In particular, the examiner recognized the high risk noise exposure in service, and that the Veteran has consistently claimed that he has had tinnitus since he was in service, but relied on the lack of documented treatment in service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  

Without the VA opinion, the Board is left with the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran contends that he was exposed to excessive noise in active service from rifle fire, machine guns, M190 howitzers, and M1 tank guns.  He also reported being an instructor at the Air Assault School, where he was constantly around helicopters.  The Veteran reportedly complained about ringing in his ears during his annual hearing test in active service, and had been told there was nothing that could be done about it.  

The Veteran is competent to report symptoms he has experienced through his senses, such as ringing in his ears.  Service personnel records, and particularly the Veteran's DD Form 214, reflect that his primary specialty as an avenger crewmember for 14 years 11 months.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of experiencing ringing in his ears in service.  The Veteran has also consistently stated that he has continued to experience this ringing ever since service.  The Board has no reason to doubt the credibility of the Veteran's statements.  As such, the Board finds that he has adequately established a continuity of symptomatology since service for the chronic disease of tinnitus.  As such, service connection is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.


REMAND

Records 

In July 2009, the Veteran reported receiving treatment post-service for his knee disabilities in Memmelsdorf, Germany.  These treatment records are directly relevant to the issues on appeal and therefore must be obtained.

In addition, recent VA treatment records must be obtained for both knee disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Left Knee Disability

The Veteran seeks service connection for a left knee disability, and has asserted that the claimed disability is secondary to his service-connected disabilities of the right knee and right ankle (i.e., degenerative joint disease of the right knee, and degenerative joint disease of the right ankle).

Service treatment records do not reflect any findings or complaints of left knee injury or disability.

The report of a May 2010 VA examination shows decreased range of motion of the left knee.

In January 2011, the Veteran reported having constant pain in his left knee as a result of his right knee and right ankle.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the left knee disability is caused or aggravated by the service-connected disabilities of the right knee and right ankle.  Hence, the Board cannot resolve this matter without further medical clarification.

Degenerative Joint Disease of the Right Knee

In evaluating the Veteran's request for a higher initial disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected degenerative joint disease of the right knee is more severe than currently rated, and warrants a higher disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected degenerative joint disease of the right knee in May 2010.  Since then, the Veteran has described a worsening of the disability.  He is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected degenerative joint disease of the right knee without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to knee disabilities from identified treating facilities in Memmelsdorf, Germany, for treatment from July 1997 to the present date; and associate them with the Veteran's claims folder (physical or electronic) after translation, if needed. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if VA is unable to secure such records, the Veteran must be notified.  The notice must (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records from June 2010 to present.  

3.  Afford the Veteran a VA examination to address his bilateral knee disabilities.  

With regard to the LEFT knee disability:

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities of the right knee and right ankle caused any current disability of the left knee. 

(c)Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities of the right knee and right ankle aggravated (i.e., increased in severity) beyond the natural progress any current disability of the left knee. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

With regard to the RIGHT knee:

The examiner should specify the degrees of flexion and extension for the right knee, to include where pain begins if applicable, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. 

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).

4.  Thereafter, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


